DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 24, 2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 10, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norikatsu (Japanese Patent Publication Number JP H07-136873 A, both Norikatsu and the Machine Translation are provided in the IDS).
As to claim 1, Norikatsu teaches a system using micro tools for micro assembly of a workpiece (machine translation, paragraph 1), the micro tools arranged according to an assembly sequence carried out at different assembly stations that include a first assembly station and a second assembly station that is different from the first assembly station (figure 3, elements 21, 26, 28, 10, 46, 37, 38, 40, 11, 42, and 43 being the ‘micro tools,’ element A being the ‘first assembly station,’ and element C being ‘second 

    PNG
    media_image1.png
    363
    455
    media_image1.png
    Greyscale

N
As to claim 2, Norikatsu teaches that the transportable kinematic mount portion comprises a collet fixture (figure 4, element 16 being the ‘collet fixture’).
As to claim 3, Norikatsu further teaches a robotic arm configured to move the transportable kinematic mount portion to the multiple kinematic mounting sites (figure 3, either of elements 31 and 35 being the ‘robotic arm’; machine translation, paragraphs 24 and 28).
As to claim 4, Norikatsu teaches that the depression comprises a v-groove (figure 4, element 19).
As to claim 5, Norikatsu teaches that the first multi-axis motion stage comprises a stage capable of movement in the X, Y, and Z directions (figures 2 and 3, either of elements 21, 26, 28, 10, and 46 being the ‘first multi-axis motion stage’; machine translation, paragraphs 16 – 24).
As to claim 6, Norikatsu teaches that the second multi-axis motion stage comprises a stage capable of movement in the X, Y, Z, and Θ directions (figures 2 and 3, either of elements 37, 38, 40, 11, 42, and 43 being the ‘second multi-axis motion stage’; machine translation, paragraphs 28 – 34).
As to claim 7, Norikatsu teaches that the different assembly stations include a carousel having a set of storage anchored kinematic mount portions affixed to or integral in a sidewall (figures 2 and 3, elements 8, 3 – 7, 30, 9 and 15, see above).
As to claim 8, the system of Norikatsu is capable for use with a component that includes a proximal constraint for an embolic coil.
As to claims 9 and 10, the system of Norikatsu is capable for use with a workpiece that comprises an embolic coil that is retained in a sheath.
As to claim 12, Norikatsu teaches that the second micro tool is a solenoid-actuated microdot dispenser (figure 3, either of elements 9 - 11 and 28 being the ‘solenoid-actuated microdot dispenser’; machine translation, paragraph 13).
As to claim 15, Norikatsu further teaches a third micro tool of the micro tools that is the same as the second micro tool and included in a redundant assembly station for improving throughput (figure 3, either of elements 9 - 11 and 28 being the ‘third micro tool’; machine translation, paragraph 13).
As to claim 16, Norikatsu teaches that the first micro tool includes a wire cutting tool (figures 2 and 3, either of elements 21, 26, 28, 10, and 46; machine translation, paragraphs 13 – 15).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Norikatsu as applied to claim 1 above, and further in view of Mikio (Japanese Patent Publication Number JP 2002-172597 A, both document and machine translation provided in IDS).
As to claim 11, Norikatsu does not teach the use of inspection cameras. Mikio teaches a system using micro tools for micro assembly of a workpiece (figure 1, elements 9, 11, 13, and 15 being the ‘micro tools’; machine translation, paragraphs 9 – 11 and 25), the micro tools arranged according to an assembly sequence carried out at different assembly stations that include a first assembly station and a second assembly station that is different form the first assembly station (figure 1, portion of element 101 .
Response to Arguments
Applicant's arguments filed December 24, 2021 have been fully considered but they are not persuasive.
Applicant argues, in an included affidavit from Chris E. Barns, that the ‘transportable kinematic mount portion’ and ‘anchored kinematic mount portions’ of Norikatsu do not constitute a ‘kinematic mount.’ Mr. Barns argues, on pages 1 – 3 of the affidavit, that a ‘kinematic mount’ requires that the ‘transportable kinematic mount portion’ be secured in multiple degrees of freedom by the ‘anchored kinematic mount portion.’ Furthermore, Mr. Barns argues, a ‘kinematic mount’ requires that the ‘transportable kinematic mount portion’ be easily removed and recoupled to the ‘transportable kinematic mount portion.’ While Examiner recognizes this argument, it is the position of the Examiner that the ‘transportable kinematic mount portion’ and ‘anchored kinematic mount portions’ of Norikatsu meet these requirements. Norikatsu expressly teaches that the ‘transportable kinematic mount portion’ is secured in place by any one of a plurality of ‘anchored kinematic mount portions’ (figure 2, see below; 

    PNG
    media_image1.png
    363
    455
    media_image1.png
    Greyscale

Furthermore, Norikatsu expressly teaches that the transportable kinematic mount portion is removed from one anchored kinematic mount portion and coupled to another anchored kinematic mount portion, such that the transportable kinematic mount portion may later be recoupled to the original anchored kinematic mount portion (machine translation, paragraphs 5 and 15).
Examiner notes that Mr. Barns teaches that the kinematic mount discussed in page 2 of the affidavit employs securement of the transportable kinematic mount portion in 6 degrees of freedom. However, Examiner notes that Mr. Barns does not argue that all kinematic mounts require securement in exactly 6 degrees of freedom. 
Mr. Barns further argues, on pages 3 – 4 of the affidavit, that a kinematic mount requires a positive connected between the transportable kinematic 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726